Case 1:21-cv-21044-JLK Document 7 Entered on FLSD Docket 06/15/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                   CASE NO. 1:21-cv-21044-JLK


 RYDER TRUCK RENTAL, INC.,

        Plaintiff,

 v.

 CHANJE ENERGY, INC. and
 FDG ELECTRIC VEHICLES
 LIMITED,

        Defendants.

 _____________________________________/
                 PLAINTIFF’S MOTION FOR ENTRY OF CLERK’S
              DEFAULT AS TO DEFENDANT CHANJE ENERGY, INC.

        Plaintiff Ryder Truck Rental, Inc. (“Ryder” or “Plaintiff”), by and through undersigned

 counsel and pursuant to Federal Rule of Civil Procedure 55, move the Clerk for an Entry of Default

 against Defendant Chanje Energy, Inc. (“Chanje”), and in support thereof state as follows:

        1.      On March 17, 2021, Ryder filed its Complaint against Defendants Chanje and FDG

 Electric Vehicles Limited [ECF No. 1].

        2.      On March 19, 2021, Ryder properly served Chanje with a Summons and copy of

 the Complaint via Chanje’s registered agent in Delaware. A copy of the Notice of Service of

 Process is attached hereto as Exhibit A [ECF No. 5].

        3.      Once served with a complaint, a party has twenty-one (21) days to respond. See

 Fed. R. Civ. P. 12(a)(1)(A)(i).

        4.      As of the filing of this Motion, more than 21 days have elapsed without a response

 (or any other filing for that matter) since Chanje was served with the Complaint – indeed, 90 days
Case 1:21-cv-21044-JLK Document 7 Entered on FLSD Docket 06/15/2021 Page 2 of 3




 have passed.

        5.      To the undersigned’s knowledge, Chanje had hired Florida counsel to represent it

 in this matter as of April, but Chanje’s counsel never filed any notice of appearance in the case or

 any motion for an extension of time to respond to the Complaint on behalf of Chanje.

        6.      Federal Rule of Civil Procedure 55(a) provides as follows: “When a party against

 whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

 failure is shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ.

 P. 55(a) (emphasis added).

        7.      A proposed Clerk’s Default is attached hereto as Exhibit B.

        WHEREFORE, Ryder respectfully requests that the Clerk enter a default against

 Defendant Chanje.


        Dated: June 15, 2021                   Respectfully submitted,

                                                      /s/Marty Steinberg
                                                      Marty Steinberg
                                                      Florida Bar No. 187293
                                                      Paige Comparato
                                                      Florida Bar No. 1002942
                                                      marty.steinberg@hoganlovells.com
                                                      paige.comparato@hoganlovells.com

                                                      HOGAN LOVELLS US LLP
                                                      600 Brickell Avenue, Suite 2700
                                                      Miami, Florida 33131
                                                      Tel: 305-459-6500
                                                      Fax: 305-459-6550




                                                  2
Case 1:21-cv-21044-JLK Document 7 Entered on FLSD Docket 06/15/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed this 15th

 day of June, 2021, using the Court’s CM/ECF system, which will automatically send notice and

 a copy of same to all counsel of record.


                                                   By: /s/ Marty Steinberg
                                                          Marty Steinberg




                                               3
